ORDER

PER CURIAM.
AND NOW, this 24th day of April, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner, is:
Whether the Superior Court erred in ruling that although the trial court plainly violated Pa.R.Crim.P. 631(E)(2) by requiring [petitioner] to exercise peremptory challenges before the exercise of all challenges for cause, said error was not per se prejudicial, nor prejudicial to [petitioner] under the circumstances, where, as demonstrated by the dissent, in this instance the trial court’s misapplication of an important rule of criminal procedure pertaining to the exercise of the right to trial by jury cannot reasonably be said to have constituted harmless error.